Citation Nr: 0827322	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  07-02 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
disability, to include degenerative disc disease and 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1975 and had National Guard service from 1981 to 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the Des 
Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims.

The veteran filed his claim in January 2006.  In addition to 
denying the claims indicated above, the June 2006 rating 
decision also denied entitlement to service connection for 
pneumonia.  The veteran did not disagree with this 
determination.  Thus, this issue is not in appellate status 
and will not be addressed any further herein.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  The June 
2006 rating decision also granted service connection for 
residuals of a fracture, distal and 2nd PIP joint, left index 
finger.  In view of the foregoing, this issue has been 
resolved and is not before the Board.  See generally Grantham 
v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997).

The veteran testified before the undersigned in May 2008, who 
was designated by the Chairman to conduct the hearings 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002 & Supp. 2008) 
and who participated in this decision.  A transcript of that 
proceeding has been associated with the claims file.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the veteran's 
claims.

The Board notes that a January 2006 private treatment record 
of the Covenant Clinic noted that the veteran was applying 
for Social Security Administration (SSA) disability benefits.  
See private treatment record, Covenant Clinic, January 24, 
2006.  Additionally, in a letter addressed to his 
representative in March 2006, the veteran clearly stated that 
he had been denied SSA disability benefits and had filed a 
request for reconsideration.  The veteran further stated that 
he was in possession of copies of the medical information 
included in the Social Security file.  See veteran's letter 
to Disabled American Veterans, March 23, 2006.

It does not appear that the RO attempted to obtain the SSA 
records used in the veteran's disability determination.  VA 
has a statutory duty to obtain these records. 38 U.S.C.A. § 
5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2007).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that VA has a duty to acquire both the SSA decision and the 
supporting medical records pertinent to a claim.  See Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  These records must be obtained 
on remand. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact SSA to 
obtain any records associated with the 
veteran's claim of entitlement to 
disability benefits.  If the SSA is 
unable to provide the appropriate 
records, the RO/AMC must contact the 
veteran to obtain any records he may 
have.  All results of these inquiries 
must be memorialized in the veteran's 
claims file.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).


_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).

